DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-12 are currently pending.  In response to the Office Action mailed 4/01/2021, applicant amended claims 1-9.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/21/2017, with respect to claims 1 and 9 have been fully considered and are persuasive.  Claim 1 and 9 were amended to include limitations that overcome the prior art of record.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the entrance polarizer is between the first additional polarizer and the liquid-crystal display, wherein the exit polarizer is between the second additional polarizer and the liquid-crystal display.”
Claims 2-8 are allowable due to dependency to claim 1.
US 20050157224 A1 to Kanbe et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim 
However, Kanbe does not disclose that “the entrance polarizer is between the first additional polarizer and the liquid-crystal display, wherein the exit polarizer is between the second additional polarizer and the liquid-crystal display.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 9.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the entrance polarizer is between the first additional 
Claims 10-12 are allowable due to dependency to claim 9.
US 20050157224 A1 to Kanbe et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Kanbe discloses various limitations of base claim 1: A head-up display comprising: an image-generating device comprising; a liquid-crystal display (Fig. 15 liquid crystal cell 122); a light source that is optically associated with the liquid-crystal display in order to illuminate said display (Fig. 15 light sources 166), the liquid-crystal display comprising a matrix array of liquid crystals (para 2) that is interposed between an entrance polarizer and an exit polarizer (Fig. 15 absorbing polarizer 114 and absorbing polarizer 146), the entrance polarizer being a first absorptive polarizer for selectively transmitting a component of the light having a given entrance polarization (See Fig. 15), the exit polarizer being a second absorptive polarizer for selectively transmitting a component of the light having a given exit polarization (See Fig. 15); a first additional polarizer located on the path of the light, upstream of said liquid-crystal display; and a second additional polarizer located on the path of the light, downstream of said liquid-crystal display (Fig. 15 reflective polarizer 118 and reflective polarizer 142), wherein the first additional polarizer is a first reflective polarizer for reflecting a component of the light having a polarization orthogonal to said entrance polarization (See Fig. 15), and the second additional polarizer is a second reflective polarizer for reflecting a component of the light having a polarization orthogonal to said exit polarization (See Fig. 15).  
Further, US 20160299341 A1 Yoshida discloses an image-projecting device (See Fig. 1) for transmitting in the direction of a partially transparent plate (Fig. 1 display member 14) the 
However, Kanbe and Yoshida does not disclose that “the entrance polarizer is between the first additional polarizer and the liquid-crystal display, wherein the exit polarizer is between the second additional polarizer and the liquid-crystal display.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 9.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EDMOND C LAU/Primary Examiner, Art Unit 2871